The opinion of the court was delivered by
Powers, J.
Nathan Holt, the father of the pauper, purchased a farm in Landgrove, March 31, 1857, taking a bond conditioned that if he made payment of the purchase-money as it fell due, according to the stipulations of the bond, he should receive a deed. He went into possession of the farm, and the same was set to him in the grand list of the town of Landgrove, for the years 1857-8 -9-60-61-62 and 1863, at more than three dollars.
Our statute, chap. 19, Gen. Sts. sec. l,sub. div. 4, provides that a legal settlement may be gained in a town, where a person of full age resides in the town, “ and whose ratable estate held in his own right . . . shall be set in the grand list of such town at the *378sum of three dollars or upwards for five years in succession.” If Holt, when he purchased his farm, had taken a dead and given back a mortgage to secure the payment of the purchase-money, it could not be denied that he held his estate in his own right. The conveyance which he in fact took is equivalent to the same thing. It is only a difference in the form of the conveyance. Holt, holding under his bond, is, to all intents and purposes, predicable of the statute in question, as much the owner of his farm as he would be, if he had a deed of it. So long as ho performs the conditions of his bond, Abbott cannot question his title. Abbott would be a trespasser, like a stranger, if he invaded Holt’s possession ; and had no more “ right ” in the farm than a stranger. He had only the rights of a mortgagee before breach of condition.
This farm was held by somebody “in his own right,” within the purview of the pauper law; and that holder was either Holt or Abbott. Did Abbott hold it in his own right ? Clearly not. He did not hold it as an owner ; but for security. Holt held it as his own. Until breach of condition, and possession taken by Abbott, the farm could not be set in the list to Abbott. If real estate is mortgaged, “ the mortgagor shall, for all purposes of taxation, be deemed the owner thereof, until the mortgagee shall take possession of the same. Gen. Sts. chap. 83, sec. 9.
But it is urged that the grand list of Landgrove, for the years 1857, 1858 and 1859 was defective; in fact, was not legal. It was the only list which the town used as the basis of taxation ; if illegal for want of formalities, the town adopted it as authentic, and assessed and collected taxes, treating it as legal. Holt paid his taxes assessed upon this list. Whatever defence the tax-payers may have been able to assert against the collection of their taxes, this grand list was the grand list referred to in the pauper law. The town authorities set Holt’s name in this list; as-, sessed his taxes upon it; and he paid them. Holt could not recover back his taxes so paid ; nor can the town now repudiate the list so acted upon. The grand list referred to in sec. 1, is the list made up by the listers, and adopted by the town for purposes of taxation, whether the same be in all respects legal or not.
*379Nathan Holt gained a settlement therefore in Landgrove under the section in question ; and the pauper takes derivatively from him. Judgment affirmed.